Title: From James Madison to St. George Tucker, 21 July 1812
From: Madison, James
To: Tucker, St. George


Dr. Sir
Washington July 21. 1812
I was duly favored with yours of the 8th. on the subject of the B. officer arrested near Norfolk. The circumstances which attracted your notice very justly exposed him to suspicion; and it is more than possible that he had the views tho’ not the full character of a Spy. It was thought best however to commence the war with an example of liberality, and he was permitted as a mere alien Enemy to depart for his own Country.
The papers inclosed contain specimens of the political Spirit which reigns at Boston; and of the manner in which a British Cabinet is made up. Accept assurances of my great esteem and friendly respects
James Madison
